              Case 2:20-cv-00023-cr-jmc Document 40 Filed 09/21/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                         FOR THE                              2821 SEP 2 I ft-H I: 13
                                   DISTRICT OF VERMONT
                                                                                      CLEi~K
MARIA PEREZ,                                               )                  BY_     {Ay\)
                                                           )                      CEP7J'fy CLERK
                  Plaintiff,                               )
                                                           )
         V.                                                )       Case No. 2:20-cv-23
                                                           )
JIM BAKER, COMMISSIONER OF VERMONT                         )
DEPARTMENT OF CORRECTIONS, and                             )
THERESA STONE,                                             )
                                                           )
                  Defendants.                              )

                      OPINION AND ORDER
    ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
           AND GRANTING PLAINTIFF'S MOTION TO REMAND
                                         (Docs. 4 & 39)
         On August 1, 2019, Plaintiff Maria Perez, an inmate in the custody of the Vermont
Department of Corrections ("DOC"), filed a Complaint in the Vermont Superior Court,
Civil Division pursuant to Vt. R. Civ. P. 75 alleging that Defendants Jim Baker, 1
Commissioner of DOC, and Theresa Stone, Superintendent of the Chittenden Regional
Correctional Facility ("CRCF") (collectively, "Defendants"), failed to protect her from
physical abuse by DOC corrections officers and failed to establish policies to prevent and
investigate allegation of abuse. On January 28, 2020, Plaintiff filed an Amended
Complaint in which she asserted claims under Vermont law arising out of her
incarceration at a State of Vermont correctional facility.
         On February 19, 2020, Defendants removed the case to this court and asserted that
Plaintiffs claims implicate federal questions under the First and Eighth Amendments to
the United States Constitution. On August 10, 2020, the Magistrate Judge issued a Report
and Recommendation ("R & R") (Doc. 39), wherein he recommended the court grant



1
    Since Plaintiff filed her Complaint, Michael Touchette resigned as the DOC Commissioner.
          Case 2:20-cv-00023-cr-jmc Document 40 Filed 09/21/20 Page 2 of 3




Plaintiff's motion to remand (Doc. 4). No party has filed an objection to the R & R, and
the time period to do so has expired.
       Plaintiff is represented by Annemarie Manhardt, Esq. Defendants are represented
by Vermont Assistant Attorney General Jared C. Bianchi.
       A district judge must make a de novo determination of those portions of a
magistrate judge's report and recommendation to which an objection is made. Fed. R.
Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(l); Cullen v. United States, 194 F.3d 401,405 (2d
Cir. 1999). The district judge may "accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b )(1 );
accord Cullen, 194 F.3d at 405. A district judge, however, is not required to review the
factual or legal conclusions of the magistrate judge as to those portions of a report and
recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150
(1985).
       In his eighteen-page R & R, the Magistrate Judge carefully reviewed Plaintiff's
factual allegations and legal claims and correctly concluded that Plaintiff pleaded only
state law claims in her Amended Complaint. See Romanov. Kazacos, 609 F.3d 512,518
(2d Cir. 2010) ("[F]ederal question jurisdiction exists only if plaintiff's statement ofhis
own cause of action shows that it is based on federal law.") (internal quotation marks
omitted); see also Fax Telecommunicaciones Inc. v. AT&T, 138 F.3d 479, 486 (2d Cir.
1998) ("[A] plaintiff may avoid federal jurisdiction by pleading only state law claims,
even where federal claims are also available, and even if there is a federal defense.").
       In examining whether 42 U.S.C. § 1983 completely preempts Plaintiff's state-law
claims, in conjunction with Defendants' artful-pleading argument, the Magistrate Judge
properly concluded § 1983 is not one of the "very narrow range of cases where Congress
has clearly manifested an intent to make a specific action within a particular area
removable." Marcus v. AT&T Corp., 138 F.3d 46, 54 (2d Cir. 1998) (internal quotation
marks omitted). Because Plaintiff alleges violations of Vermont law which do not
"necessarily stand[] or fall[] based on a particular interpretation or application of federal

                                              2
         Case 2:20-cv-00023-cr-jmc Document 40 Filed 09/21/20 Page 3 of 3




law[,]" In re The Reserve Fund Sec. & Derivative Litig., 2009 WL 3634085, at *4
(S.D.N.Y. Nov. 3, 2009) (internal quotation marks omitted), the Magistrate Judge
properly recommended that the court grant Plaintiffs motion to remand. See Caterpillar
Inc. v. Williams, 482 U.S. 386,392 (1987) (noting "the plaintiff [is] the master ofthe
claim; he or she may avoid federal jurisdiction by exclusive reliance on state law.").
"[F]ederal courts are courts of limited jurisdiction and may not decide cases over which
they lack subject[-]matter jurisdiction." Lyndonville Sav. Bank & Tr. Co. v. Lussier, 211
F.3d 697, 700 (2d Cir. 2000). For this reason, "federal courts construe the removal statute
narrowly, resolving any doubts against removability." Purdue Pharma L.P. v. Kentucky,
704 F.3d 208,213 (2d Cir. 2013) (internal quotation marks omitted). Plaintiff has chosen
the claims she seeks to assert; Defendants have no right to transform those claims for
purposes of federal court jurisdiction. Having limited her claims to state law claims,
Plaintiff is entitled to have those claims adjudicated in the forum of her choice as this
court lacks subject matter jurisdiction over them.
       For the reasons stated above, the court agrees with the Magistrate Judge's well-
reasoned conclusions and adopts them in their entirety.
                                      CONCLUSION
       For the foregoing reasons, the court hereby ADOPTS the Magistrate Judge's
R & R (Doc. 39) as the court's Opinion and Order and GRANTS Plaintiffs motion to
remand (Doc. 4).
SO ORDERED.
                                                                  Jf-
       Dated at Burlington, in the District of Vermont, this ZI day of September, 2020.




                                              3
